Case 4:18-cv-00442-ALM-CMC Document 100-21 Filed 02/20/20 Page 1 of 41 PageID #:
                                    5167




                      EXHIBIT S
Case
 Case4:18-cv-00442-ALM-CMC
       1:19-cv-00632-LMB-JFA Document
                              Document100-21
                                       35 Filed
                                              Filed
                                                08/08/19
                                                    02/20/20
                                                           Page
                                                              Page
                                                                1 of23ofPageID#
                                                                         41 PageID
                                                                                362#:
                                      5168



                         IN THE UNITED STATES DISTRICT COURT FOR
                             THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division


  Svetlana Lokhova                      )
                                        )
          Plaintiff,                    )
                                        )
  v.                                    )                       19-cv-632 (TSE)(JFA)
                                        )
  Stefan A. Halper, et. al.,            )
                                        )
          Defendants.                   )


                                    MOTION FOR SANCTIONS
          Pursuant to the inherent authority of this Court, Defendant Stefan A. Halper hereby files

  this Motion for Sanctions on the basis of the points and authorities set forth in the attached

  memorandum.

                                                        Respectfully submitted,

                                                        By: ____/s/______________
                                                        Terrance G. Reed (VA Bar No. 46076)
                                                        Robert K. Moir (VA Bar No. 42359)
                                                        Lankford & Reed, PLLC
                                                        120 N. St. Asaph St.
                                                        Alexandria, VA 22314
                                                        (Phone): 703-299-5000
                                                        (Facsimile): 703-299-8876
                                                        tgreed@lrfirm.net
                                                        rkmoir@lrfirm.net

                                                        Robert D. Luskin (DC Bar 293621)
                                                        (pro hac vice application pending)
                                                        Paul Hastings LLP
                                                        875 15th ST NW
                                                        Washington, DC 20005
                                                        202 551 1966
                                                        202-551-0466
                                                        robertluskin@paulhastings.com
Case
 Case4:18-cv-00442-ALM-CMC
       1:19-cv-00632-LMB-JFA Document
                              Document100-21
                                       35 Filed
                                              Filed
                                                08/08/19
                                                    02/20/20
                                                           Page
                                                              Page
                                                                2 of33ofPageID#
                                                                         41 PageID
                                                                                363#:
                                      5169




                                             Counsel for Defendant
                                             Stefan A. Halper

  August 8, 2019
Case
 Case4:18-cv-00442-ALM-CMC
       1:19-cv-00632-LMB-JFA Document
                              Document100-21
                                       35 Filed
                                              Filed
                                                08/08/19
                                                    02/20/20
                                                           Page
                                                              Page
                                                                3 of43ofPageID#
                                                                         41 PageID
                                                                                364#:
                                      5170




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 8th day of August, 2019, I electronically filed the foregoing

  Motion using the CM/ECF system which will then send a notification of such filing (NEF) to all

  interested parties.

                                                         By: ____/s/______________
                                                         Terrance G. Reed (VA Bar No. 46076)
Case
 Case4:18-cv-00442-ALM-CMC
      1:19-cv-00632-LMB-JFA Document
                            Document 100-21
                                     36 FiledFiled
                                              08/08/19
                                                   02/20/20
                                                         Page
                                                            Page
                                                              1 of 510ofPageID#
                                                                         41 PageID
                                                                                365#:
                                     5171



                         IN THE UNITED STATES DISTRICT COURT FOR
                             THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

  Svetlana Lokhova                       )
                                         )
          Plaintiff,                     )
                                         )
  v.                                     )                      19-cv-632 (TSE)(JFA)
                                         )
  Stefan A. Halper, et. al.,             )
                                         )
          Defendants.                    )


                              MEMORANDUM IN SUPPORT OF
                           DEFENDANT’S MOTION FOR SANCTIONS


          Defendant Stefan Halper respectfully asks this Court to impose sanctions upon Plaintiff

  and her counsel for bad faith litigation conduct pursuant to this Court’s inherent authority. This

  Court has the inherent authority to impose sanctions for bad faith conduct as necessary “‘to

  impose order, respect, decorum, silence, and compliance with lawful mandates.’” Projects

  Management Co. v. DynCorp Int’l LLC, 734 F.3d 366, 373 (4th Cir. 2013) (quoting U.S. v.

  Shaffer Equipment Co., 11 F.3d 450, 461-63 (4th Cir. 1993)). Courts “recognize ‘the need to

  preserve the integrity of the judicial process in order to retain confidence that the process works

  to uncover the truth.’” Id. at 376 (emphasis in the original, quoting Silvestri v. Gen. Motors

  Corp., 271 F.3d 583, 590 (4th Cir. 2001)). That confidence is threatened by the bad faith

  litigation misconduct of the Plaintiff and her counsel in this case.

          This Court can and should impose sanctions upon Plaintiff and Plaintiff’s counsel for

  their bad faith litigation conduct of: (i) using this Court to make, publicize and disseminate

  vulgar and degrading accusations against Defendant Halper; (ii) making meritless accusations of

  defamation based solely on alleged statements that are not actually contained in the media

                                                    1
Case
 Case4:18-cv-00442-ALM-CMC
      1:19-cv-00632-LMB-JFA Document
                            Document 100-21
                                     36 FiledFiled
                                              08/08/19
                                                   02/20/20
                                                         Page
                                                            Page
                                                              2 of 610ofPageID#
                                                                         41 PageID
                                                                                366#:
                                     5172


  publications they cite; (iii) claiming defamation based upon obviously untimely allegedly

  defamatory statements.

         A. Making and Using This Court to Disseminate “Raf***er” Allegations.

         In the first numbered paragraph of the Complaint, Plaintiff alleges that Defendant Halper

  is a “Ratf***er.” Plaintiff immediately promoted the broad dissemination of this vulgar and

  degrading accusation by linking the Complaint on his Court’s website to her promotional (Go

  Fund Me) website seeking contributions ostensibly to pay for the prosecution of her claims

  against Defendant. See https://www.gofundme.com/f/supportsvetlanalokhova. Specifically,

  Plaintiff’s Go Fund Me website urges visitors to see the Complaint on this Court’s website:

          “See the details of my complaint here:

           https://www.courtlistener.com/recap/gov.uscourts.vaed.442627/gov.uscourts.vaed.4426

  27.1.0_5.pdf.

         The use of the word “Ratf***er” in a complaint, not merely as an expletive, but to

  describe the Defendant, is as purposeful a misuse of this Court’s process as imaginable, and

  cannot be explained, excused, or overlooked. There is no way that the decision to plead this

  invective was accidental or the result of a misunderstanding. It was intended to degrade

  Defendant Halper and to aggrandize Plaintiff and her counsel, for their mutual profit.

         The use of this vile accusation serves no legal purpose—it is unnecessary to explain or to

  satisfy the elements of Plaintiff’s legal claims. The only apparent purpose of this vulgar

  accusation is to convert this lawsuit (and this Court) into a source of publicity and notoriety for

  Plaintiff and her counsel. Plaintiff and her counsel are using this Court’s docket to host this

  outrageous invective for their own profit and fame beyond this Courthouse. That is not the

  purpose of this Court, or of its mission to dispense justice herein.


                                                    2
Case
 Case4:18-cv-00442-ALM-CMC
      1:19-cv-00632-LMB-JFA Document
                            Document 100-21
                                     36 FiledFiled
                                              08/08/19
                                                   02/20/20
                                                         Page
                                                            Page
                                                              3 of 710ofPageID#
                                                                         41 PageID
                                                                                367#:
                                     5173


         The particular mechanism chosen to accomplish this improper object—the embedding of

  the “Ratf***er” accusation in a filed complaint, which Plaintiff then linked to her internet Go

  Fund Me website to market this accusation to a global audience—is a transparent effort to shield

  the broadcasting of this outrageous charge from liability through the privilege applied to federal

  pleadings filed in good faith. See Spencer v. American Int’l Grp., Inc., 2009 WL 47111, *5 (E.D.

  Va. Jan. 6, 2009) (citing Donohoe Constr. Co. v. Mount Vernon Assocs., 235 Va. 531, 537

  (1988)). This is not good faith litigation conduct. This ploy reflects the perspective of a lawyer

  versus that of a layperson.

         The Court has the inherent authority to sanction Plaintiff and her counsel for the use of

  this vulgar and degrading profanity. See, e.g., Carrol v. Jacques Admiralty Law Firm, PC, 110

  F.3d 290 (5th Cir. 1997) (sanctioning attorney for abusive, profane, and vile language at

  deposition). More important, this Court must have the authority to prevent litigants from

  conscripting this Court, and its necessary docketing practices, into a protected hosting platform

  for the broad dissemination of such gratuitous vile accusations over the internet for their gain.

         This Court’s docket is not a political blog lacking the basic restraints of decency. This

  Court has an institutional need to deter such bad faith conduct from Plaintiff, her counsel, and

  any other litigant who would similarly misuse this Court.

         This is especially necessary in this case because the filed legal claims are themselves

  transparently defective, thereby revealing that the raison d’etre of the suit is the propagation of

  Plaintiff’s invective for the ulterior purpose of promoting her critique of an FBI investigation.




                                                    3
Case
 Case4:18-cv-00442-ALM-CMC
      1:19-cv-00632-LMB-JFA Document
                            Document 100-21
                                     36 FiledFiled
                                              08/08/19
                                                   02/20/20
                                                         Page
                                                            Page
                                                              4 of 810ofPageID#
                                                                         41 PageID
                                                                                368#:
                                     5174


          B. Plaintiff’s Bad Faith Misrepresentation of the Allege Defamation.

          The core defamation claimed in the Complaint is that: “Halper misrepresented that

  Plaintiff was a ‘Russian spy’ and a traitor to her country and that Plaintiff had an affair with

  General Flynn on the orders of Russian intelligence.” Complaint, ¶ 3. The bulk of the Complaint

  is devoted to claims that Mr. Halper was a source used by the media to republish these two

  allegedly defamatory statements (Russian spy, Flynn affair). Id., ¶¶ 105, 115, 121, 150, 157.

  The problem with this representation is that none of the cited media articles contain either

  statement—none of the eight cited media articles contain a representation that Plaintiff is a

  Russian spy or had an affair with General Flynn.

          The articles themselves demonstrate that they contain no spy or affair allegations. And

  Plaintiff could not have misread them. In April 2019, Plaintiff demanded by tweet that the New

  York Times set the record straight, to which it responded:

          But, for the NYT there was no record to set straight. We never named you in any story,
          nor did we claim that you were a Russian spy.

  Exhibit 1, p. 5.

          Thus, Plaintiff was told the obvious before filing this suit—the New York Times

  coverage of her never claimed she was a Russian spy. Despite this, Plaintiff then filed this

  lawsuit claiming that the New York Times did so with Halper as its source. Complaint, ¶ 150.

          Furthermore, the Complaint contains not a single fact to support either the allegation that

  Mr. Halper was a media source or that he was a source for the two defamatory statements

  (Russian spy, General Flynn affair). Indeed, the Complaint chronicles and quotes the extensive

  and continuing dialogue between Plaintiff and the relevant journalists surrounding each article,

  and in those exchanges as reported in the Complaint, neither side attributes therein any such

  statement to Mr. Halper. Complaint, ¶¶ 101-103, 106, 113, 128-33, 158, 160.

                                                    4
Case
 Case4:18-cv-00442-ALM-CMC
      1:19-cv-00632-LMB-JFA Document
                            Document 100-21
                                     36 FiledFiled
                                              08/08/19
                                                   02/20/20
                                                         Page
                                                            Page
                                                              5 of 910ofPageID#
                                                                         41 PageID
                                                                                369#:
                                     5175


         C. Plaintiff’s Bad Faith Assertion of Untimely Defamation Claims.

         The Complaint’s repeated assertions of defamation claims that are clearly barred under

  the applicable one-year statute of limitations constitutes sufficient grounds for the imposition of

  sanctions. Brubaker v. City of Richmond, 943 F.2d 1363, 1384 (4th Cir. 1991). Plaintiff had her

  United Kingdom defamation claim dismissed as untimely in 2016 under the one-year limitations

  statute applicable in the United Kingdom where Plaintiff lives. Exhibit 2. Hence, Plaintiff could

  not have labored under any misunderstanding in this case as to need for timely bringing

  defamation claims.

         All but one of the articles cited in the Complaint was published more than a year before

  the commencement of this defamation suit, rendering them untimely under Va. Code § 8.01-27.1

  (“Every action for injury resulting from libel, slander, insulting words or defamation shall be

  brought within one year after the cause of action accrues.”). None of the articles claim

  Defendant Halper as their source.

         More important, the only arguably timely article--the Washington Post article of June 5,

  2018—affirmatively denies that Mr. Halper made any comment to the Post. In short, Plaintiff

  has no good faith basis to allege that Mr. Halper was a source of any of the articles. Despite this,

  the Complaint repeatedly alleges that Defendant Halper was a source for these articles.

  Complaint, ¶¶ 97, 115, 121, 150, 157.

         Equally obvious, if the actual published articles constitute an untimely basis for a

  defamation claim because they were published more than a year prior to suit,1 any prior alleged



  1
    Defamation actions accrue on the date of publication. Mercer v. Fairfax County Child
  Protective Services, 2015 WL 5037636, *6 (E.D. Va. 2015) (citing Hatfill v. N.Y. Times Co., 416
  F.3d 320, 334 (4th Cir. 2005)), aff’d on other grounds, 673 Fed. Appx. 358 (4th Cir. 2017).


                                                   5
Case
 Case4:18-cv-00442-ALM-CMC
       1:19-cv-00632-LMB-JFA Document
                              Document100-21
                                       36 Filed
                                              Filed
                                                08/08/19
                                                    02/20/20
                                                           Page
                                                              Page
                                                                6 of10
                                                                     10ofPageID#
                                                                          41 PageID
                                                                                 370#:
                                       5176


   statement of Mr. Halper as their “source” would likewise constitute an untimely basis for a

   defamation claim. See Spencer, 2009 WL 47111, *5 (statements made prior to untimely

   publication are themselves untimely).

          Even as to the only arguably timely article—the Washington Post article of June 5,

   2018—the Complaint admits that the only “falsehoods” contained therein are about Mr. Halper’s

   attendance at a 2014 Cambridge dinner, and whether Halper and another attendee were

   “disconcerted” about Flynn’s attention to Plaintiff at that dinner. Complaint, ¶ 162. The only

   statement about Plaintiff was her own statement to the Post denying that anything inappropriate

   occurred at the dinner. Id., ¶ 161 (quoting Post article). Such allegations are not remotely

   defamatory per se, and are nonactionable. Nor could they cause any reputational harm to

   Plaintiff, even in a faculty lounge. The thinness of this gruel is apparent.

          Bringing obviously untimely and insufficient defamation claims, particularly to launch an

   internet financing and marketing campaign, constitutes bad faith litigation.

          D. This Court Should Award Appropriate Sanctions.

          Defendant Halper respectfully asks this Court to consider imposition of the following

   escalating sanctions: (i) the reasonable attorney fees incurred in responding to the Complaint:

   (ii) an order suspending Plaintiff’s counsel from practice before this Court (the United States

   District Court for the Eastern District of Virginia) for a period of at least 90 days; and (iii)

   dismissal of this case.

          An award of the attorney fees caused by a litigant’s bad faith conduct is a permissible

   sanction under this Court’s inherent authority. Goodyear Tire & Rubber Co. v. Haeger, 137 S.

   Ct. 1178 (2017). The misconduct at issue is the filing of a meritless and profane Complaint,

   which has caused the attorney fees necessary to seek its dismissal. If this Court determines that

                                                      6
Case
 Case4:18-cv-00442-ALM-CMC
       1:19-cv-00632-LMB-JFA Document
                              Document100-21
                                       36 Filed
                                              Filed
                                                08/08/19
                                                    02/20/20
                                                           Page
                                                              Page
                                                                7 of11
                                                                     10ofPageID#
                                                                          41 PageID
                                                                                 371#:
                                       5177


   this sanction is justified, Halper defense counsel will submit a fee application to the Court for

   purposes of determining an appropriate fee sanction.

          Suspension of Plaintiff’s counsel from practice before this Court is justified because the

   bad faith misconduct affects not only Defendant Halper and his reputation, but also harms this

   Court. This harm is not limited to the resources needed to respond to an untimely and meritless

   Complaint. It includes the misuse of this Court’s docketing system as clickbait to propagate

   vulgar and degrading accusations around the internet, for the profit of Plaintiff and her counsel.

   This Court, like all federal courts, is not equipped to address such bad faith practices at the time

   of the filing of a complaint; rather, it traditionally awaits the outcome of service of process and

   the ensuring responsive process. The Court, therefore, must rely upon the professionalism of the

   lawyers licensed to appear before it to avoid drive-by slander at the outset of a case. Such

   reliance is misplaced here.

            Revoking filing privileges before this Court is an authorized sanction for bad faith

   litigation conduct. See, e.g., Allen v. Fitzgerald for Region Four, 590 B.R. 352, (W.D. Va. 2018)

   (filing privileges suspended for 6 months). In Allen, Chief Judge Urbanski upheld a privilege

   revocation sanction imposed by the bankruptcy court under its inherent authority, and noted that

   such a sanction does not constitute an injunction, and does not affect litigation privileges in other

   courts. Id. at 356-59.

          Finally, this Court should consider the ultimate sanction of dismissal. Whether to impose

   this sanction is guided by the so-called Shaefer Equipment factors:

          ‘(1) the degree of the wrongdoer's culpability; (2) the extent of the
          client's blameworthiness if the wrongful conduct is committed by its attorney,
          recognizing that we seldom dismiss claims against blameless clients; (3) the prejudice to
          the judicial process and the administration of justice; (4) the prejudice to the victim; (5)

                                                     7
Case
 Case4:18-cv-00442-ALM-CMC
       1:19-cv-00632-LMB-JFA Document
                              Document100-21
                                       36 Filed
                                              Filed
                                                08/08/19
                                                    02/20/20
                                                           Page
                                                              Page
                                                                8 of12
                                                                     10ofPageID#
                                                                          41 PageID
                                                                                 372#:
                                       5178


          the availability of other sanctions to rectify the wrong by punishing culpable persons,
          compensating harmed persons, and deterring similar conduct in the future; and (6) the
          public interest.’
   Projects Management, 734 F.3d at 373-74 (Shaeffer Equipment, 11 F.3d at 462-63).

          Here, degree of culpability is overwhelming and is shared by Plaintiff and her counsel:

   both are familiar with the applicable limitations period; both are familiar with the non-

   defamatory nature of the publications at issue; both understand the bombastic nature of the

   invective with which they began their suit. Plaintiff is not blameless in this matter.

          The prejudice to the judicial process and the administration of justice goes well beyond

   the needless diversion of judicial resources to address a meritless complaint. The Court is being

   conscripted to host and involuntarily propagate vile accusations over the internet to promote the

   extra-judicial objectives of both Plaintiff and her counsel. Mr. Halper is a victim of not just

   meritless charges but also of an outrageous accusation now posted over the internet that, as a

   result, cannot be effectively recalled by this Court. This Court regularly sees meritless claims,

   but few that transparently trade upon a lack of merit to create an opportunity to promote ulterior

   extra-judicial objectives. While other sanctions are available, as previously discussed, they are

   insufficient to deter similar conduct in the future because they cannot restore the status quo ante.

   The public interest is served by this Court rejecting this gambit through the emphatic sanction of

   dismissal.

                                               Conclusion

          For the foregoing reasons, this Court should invoke its inherent authority to impose the

   sanctions of a fee-reimbursement, revocation of court privileges for 90 days, and dismissal.




                                                    8
Case
 Case4:18-cv-00442-ALM-CMC
       1:19-cv-00632-LMB-JFA Document
                              Document100-21
                                       36 Filed
                                              Filed
                                                08/08/19
                                                    02/20/20
                                                           Page
                                                              Page
                                                                9 of13
                                                                     10ofPageID#
                                                                          41 PageID
                                                                                 373#:
                                       5179


                                        Respectfully submitted,

                                        By: ____/s/______________
                                        Terrance G. Reed (VA Bar No. 46076)
                                        Robert K. Moir (VA Bar No. 42359)
                                        Lankford & Reed, PLLC
                                        120 N. St. Asaph St.
                                        Alexandria, VA 22314
                                        (Phone): 703-299-5000
                                        (Facsimile): 703-299-8876
                                        tgreed@lrfirm.net
                                        rkmoir@lrfirm.net

                                        Robert D. Luskin (DC Bar 293621)
                                        (pro hac vice application pending)
                                        Paul Hastings LLP
                                        875 15th ST NW
                                        Washington, DC 20005
                                        (Phone): 202-551-1966
                                        (Facsimile): 202-551-0466
                                        robertluskin@paulhastings.com

                                        Counsel for Defendant
                                        Stefan A. Halper

   August 8, 2019




                                           9
Case
 Case4:18-cv-00442-ALM-CMC
      1:19-cv-00632-LMB-JFA Document
                            Document 100-21
                                     36 FiledFiled
                                              08/08/19
                                                   02/20/20
                                                         Page
                                                            Page
                                                              10 of1410ofPageID#
                                                                          41 PageID
                                                                                 374#:
                                      5180


                                    CERTIFICATE OF SERVICE

           I hereby certify that on this 8th day of August, 2019, I electronically filed the foregoing

   Motion using the CM/ECF system which will then send a notification of such filing (NEF) to all

   interested parties.

                                                          By: ____/s/______________
                                                          Terrance G. Reed (VA Bar No. 46076)




                                                    10
Case
 Case4:18-cv-00442-ALM-CMC
       1:19-cv-00632-LMB-JFA Document
                             Document100-21
                                      36-1 Filed
                                             Filed
                                                 08/08/19
                                                   02/20/20Page
                                                            Page1 15
                                                                  of 2ofPageID#
                                                                         41 PageID
                                                                                375#:
                                      5181
Case
 Case4:18-cv-00442-ALM-CMC
       1:19-cv-00632-LMB-JFA Document
                             Document100-21
                                      36-1 Filed
                                             Filed
                                                 08/08/19
                                                   02/20/20Page
                                                            Page2 16
                                                                  of 2ofPageID#
                                                                         41 PageID
                                                                                376#:
                                      5182
Case
 Case4:18-cv-00442-ALM-CMC
      1:19-cv-00632-LMB-JFA Document 100-21
                                     36-2 Filed
                                             Filed
                                                 08/08/19
                                                   02/20/20Page
                                                             Page
                                                                1 of
                                                                  1725
                                                                     ofPageID#
                                                                       41 PageID
                                                                               377
                                                                                 #:
                                      5183
Case
 Case4:18-cv-00442-ALM-CMC
      1:19-cv-00632-LMB-JFA Document 100-21
                                     36-2 Filed
                                             Filed
                                                 08/08/19
                                                   02/20/20Page
                                                             Page
                                                                2 of
                                                                  1825
                                                                     ofPageID#
                                                                       41 PageID
                                                                               378
                                                                                 #:
                                      5184
Case
 Case4:18-cv-00442-ALM-CMC
      1:19-cv-00632-LMB-JFA Document 100-21
                                     36-2 Filed
                                             Filed
                                                 08/08/19
                                                   02/20/20Page
                                                             Page
                                                                3 of
                                                                  1925
                                                                     ofPageID#
                                                                       41 PageID
                                                                               379
                                                                                 #:
                                      5185
Case
 Case4:18-cv-00442-ALM-CMC
      1:19-cv-00632-LMB-JFA Document 100-21
                                     36-2 Filed
                                             Filed
                                                 08/08/19
                                                   02/20/20Page
                                                             Page
                                                                4 of
                                                                  2025
                                                                     ofPageID#
                                                                       41 PageID
                                                                               380
                                                                                 #:
                                      5186
Case
 Case4:18-cv-00442-ALM-CMC
      1:19-cv-00632-LMB-JFA Document 100-21
                                     36-2 Filed
                                             Filed
                                                 08/08/19
                                                   02/20/20Page
                                                             Page
                                                                5 of
                                                                  2125
                                                                     ofPageID#
                                                                       41 PageID
                                                                               381
                                                                                 #:
                                      5187
Case
 Case4:18-cv-00442-ALM-CMC
      1:19-cv-00632-LMB-JFA Document 100-21
                                     36-2 Filed
                                             Filed
                                                 08/08/19
                                                   02/20/20Page
                                                             Page
                                                                6 of
                                                                  2225
                                                                     ofPageID#
                                                                       41 PageID
                                                                               382
                                                                                 #:
                                      5188
Case
 Case4:18-cv-00442-ALM-CMC
      1:19-cv-00632-LMB-JFA Document 100-21
                                     36-2 Filed
                                             Filed
                                                 08/08/19
                                                   02/20/20Page
                                                             Page
                                                                7 of
                                                                  2325
                                                                     ofPageID#
                                                                       41 PageID
                                                                               383
                                                                                 #:
                                      5189
Case
 Case4:18-cv-00442-ALM-CMC
      1:19-cv-00632-LMB-JFA Document 100-21
                                     36-2 Filed
                                             Filed
                                                 08/08/19
                                                   02/20/20Page
                                                             Page
                                                                8 of
                                                                  2425
                                                                     ofPageID#
                                                                       41 PageID
                                                                               384
                                                                                 #:
                                      5190
Case
 Case4:18-cv-00442-ALM-CMC
      1:19-cv-00632-LMB-JFA Document 100-21
                                     36-2 Filed
                                             Filed
                                                 08/08/19
                                                   02/20/20Page
                                                             Page
                                                                9 of
                                                                  2525
                                                                     ofPageID#
                                                                       41 PageID
                                                                               385
                                                                                 #:
                                      5191
Case
Case4:18-cv-00442-ALM-CMC
     1:19-cv-00632-LMB-JFA Document
                           Document36-2
                                    100-21
                                         Filed
                                             Filed
                                                08/08/19
                                                   02/20/20
                                                          Page
                                                            Page
                                                               10 26
                                                                  of 25
                                                                     of 41
                                                                        PageID#
                                                                           PageID
                                                                                386
                                                                                  #:
                                     5192
Case
Case4:18-cv-00442-ALM-CMC
     1:19-cv-00632-LMB-JFA Document
                           Document36-2
                                    100-21
                                         Filed
                                             Filed
                                                08/08/19
                                                   02/20/20
                                                          Page
                                                            Page
                                                               11 27
                                                                  of 25
                                                                     of 41
                                                                        PageID#
                                                                           PageID
                                                                                387
                                                                                  #:
                                     5193
Case
Case4:18-cv-00442-ALM-CMC
     1:19-cv-00632-LMB-JFA Document
                           Document36-2
                                    100-21
                                         Filed
                                             Filed
                                                08/08/19
                                                   02/20/20
                                                          Page
                                                            Page
                                                               12 28
                                                                  of 25
                                                                     of 41
                                                                        PageID#
                                                                           PageID
                                                                                388
                                                                                  #:
                                     5194
Case
Case4:18-cv-00442-ALM-CMC
     1:19-cv-00632-LMB-JFA Document
                           Document36-2
                                    100-21
                                         Filed
                                             Filed
                                                08/08/19
                                                   02/20/20
                                                          Page
                                                            Page
                                                               13 29
                                                                  of 25
                                                                     of 41
                                                                        PageID#
                                                                           PageID
                                                                                389
                                                                                  #:
                                     5195
Case
Case4:18-cv-00442-ALM-CMC
     1:19-cv-00632-LMB-JFA Document
                           Document36-2
                                    100-21
                                         Filed
                                             Filed
                                                08/08/19
                                                   02/20/20
                                                          Page
                                                            Page
                                                               14 30
                                                                  of 25
                                                                     of 41
                                                                        PageID#
                                                                           PageID
                                                                                390
                                                                                  #:
                                     5196
Case
Case4:18-cv-00442-ALM-CMC
     1:19-cv-00632-LMB-JFA Document
                           Document36-2
                                    100-21
                                         Filed
                                             Filed
                                                08/08/19
                                                   02/20/20
                                                          Page
                                                            Page
                                                               15 31
                                                                  of 25
                                                                     of 41
                                                                        PageID#
                                                                           PageID
                                                                                391
                                                                                  #:
                                     5197
Case
Case4:18-cv-00442-ALM-CMC
     1:19-cv-00632-LMB-JFA Document
                           Document36-2
                                    100-21
                                         Filed
                                             Filed
                                                08/08/19
                                                   02/20/20
                                                          Page
                                                            Page
                                                               16 32
                                                                  of 25
                                                                     of 41
                                                                        PageID#
                                                                           PageID
                                                                                392
                                                                                  #:
                                     5198
Case
Case4:18-cv-00442-ALM-CMC
     1:19-cv-00632-LMB-JFA Document
                           Document36-2
                                    100-21
                                         Filed
                                             Filed
                                                08/08/19
                                                   02/20/20
                                                          Page
                                                            Page
                                                               17 33
                                                                  of 25
                                                                     of 41
                                                                        PageID#
                                                                           PageID
                                                                                393
                                                                                  #:
                                     5199
Case
Case4:18-cv-00442-ALM-CMC
     1:19-cv-00632-LMB-JFA Document
                           Document36-2
                                    100-21
                                         Filed
                                             Filed
                                                08/08/19
                                                   02/20/20
                                                          Page
                                                            Page
                                                               18 34
                                                                  of 25
                                                                     of 41
                                                                        PageID#
                                                                           PageID
                                                                                394
                                                                                  #:
                                     5200
Case
Case4:18-cv-00442-ALM-CMC
     1:19-cv-00632-LMB-JFA Document
                           Document36-2
                                    100-21
                                         Filed
                                             Filed
                                                08/08/19
                                                   02/20/20
                                                          Page
                                                            Page
                                                               19 35
                                                                  of 25
                                                                     of 41
                                                                        PageID#
                                                                           PageID
                                                                                395
                                                                                  #:
                                     5201
Case
Case4:18-cv-00442-ALM-CMC
     1:19-cv-00632-LMB-JFA Document
                           Document36-2
                                    100-21
                                         Filed
                                             Filed
                                                08/08/19
                                                   02/20/20
                                                          Page
                                                            Page
                                                               20 36
                                                                  of 25
                                                                     of 41
                                                                        PageID#
                                                                           PageID
                                                                                396
                                                                                  #:
                                     5202
Case
Case4:18-cv-00442-ALM-CMC
     1:19-cv-00632-LMB-JFA Document
                           Document36-2
                                    100-21
                                         Filed
                                             Filed
                                                08/08/19
                                                   02/20/20
                                                          Page
                                                            Page
                                                               21 37
                                                                  of 25
                                                                     of 41
                                                                        PageID#
                                                                           PageID
                                                                                397
                                                                                  #:
                                     5203
Case
Case4:18-cv-00442-ALM-CMC
     1:19-cv-00632-LMB-JFA Document
                           Document36-2
                                    100-21
                                         Filed
                                             Filed
                                                08/08/19
                                                   02/20/20
                                                          Page
                                                            Page
                                                               22 38
                                                                  of 25
                                                                     of 41
                                                                        PageID#
                                                                           PageID
                                                                                398
                                                                                  #:
                                     5204
Case
Case4:18-cv-00442-ALM-CMC
     1:19-cv-00632-LMB-JFA Document
                           Document36-2
                                    100-21
                                         Filed
                                             Filed
                                                08/08/19
                                                   02/20/20
                                                          Page
                                                            Page
                                                               23 39
                                                                  of 25
                                                                     of 41
                                                                        PageID#
                                                                           PageID
                                                                                399
                                                                                  #:
                                     5205
Case
Case4:18-cv-00442-ALM-CMC
     1:19-cv-00632-LMB-JFA Document
                           Document36-2
                                    100-21
                                         Filed
                                             Filed
                                                08/08/19
                                                   02/20/20
                                                          Page
                                                            Page
                                                               24 40
                                                                  of 25
                                                                     of 41
                                                                        PageID#
                                                                           PageID
                                                                                400
                                                                                  #:
                                     5206
Case
Case4:18-cv-00442-ALM-CMC
     1:19-cv-00632-LMB-JFA Document
                           Document36-2
                                    100-21
                                         Filed
                                             Filed
                                                08/08/19
                                                   02/20/20
                                                          Page
                                                            Page
                                                               25 41
                                                                  of 25
                                                                     of 41
                                                                        PageID#
                                                                           PageID
                                                                                401
                                                                                  #:
                                     5207
